PER CURIAM.
The substantial ground of this appeal is that the issues relating to the negligence of the defendant and the contributory negligence of the plaintiff should have been submitted to the jury. *827The record shows that was done, for it contains a certificate of the justice of the municipal court in which the cause was tried that “counsel for the respective parties then summed up the case, and thereupon submitted to the jury for its decision and determination. The jury rendered a verdict for the defendant thereupon.” It is true that there is a statement immediately preceding that quoted that a motion was made to dismiss the complaint, and that the motion was granted, but the certificate of the justice indicates that the ruling was not adhered to, and that the cause was submitted to the jury, and a verdict rendered. In this condition of the record, the judgment must be affirmed, with costs.